Case 3:14-cv-00362-HES-JBT Document 83 Filed 01/15/19 Page 1 of 1 PageID 735



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


LESAMUEL PALMER, A/K/A
KING ZULU M. ALI SHABAZZ,

                  Plaintiff,

v.                                          Case No. 3:14-cv-362-J-20JBT

RONNIE L. MORRIS, et al.,

               Defendants.
______________________________

                                   ORDER

     Plaintiff’s     unopposed    Motion    for    Leave   to   Take   Video

Depositions of Prisoner (Docs. 78, 82) is GRANTED. Plaintiff’s

counsel   must   contact   the   Warden    of   Inmate   Rashard   Williams’

(#K72121) institution to arrange an appropriate time and place for

the deposition.

     DONE AND ORDERED at Jacksonville, Florida, this 14th day of

January, 2019.




caw 1/14
c:
Counsel of Record 
